Citation Nr: 0821186	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating greater than 60 percent 
for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945 and from November 1954 to November 1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 60 percent 
disability rating for coronary artery disease. 

In July 2007, the Board granted a motion to advance the case 
on the docket.  


FINDING OF FACT

The veteran's coronary artery disease is manifested by 
frequent episodes of dyspnea, angina, and fatigue, indicative 
of congestive heart failure.  Left ventricular ejection 
fraction is 55 percent.  An exercise test was medically 
contraindicated; an examiner estimated a metabolic equivalent 
as 2 METs.  


CONCLUSION OF LAW

The criteria for an increased rating of 100 percent for 
coronary artery disease have been met for the entire period 
of time covered by this appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.400, 4.1, 4.3, 4.7, 4.104, Diagnostic 
Code 7005 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For an increased-compensation claim, VA must notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44. 

Here, in correspondence in March 2006, the RO provided notice 
that was after the initial decision on the claim, did not 
provide a general description of the test criteria used to 
determine the disability rating, and did not request that the 
veteran provide evidence on the impact of his disability on 
his occupation and activities of daily life.  However, the 
Board notes that the RO referred the veteran to an internet 
address where the rating criteria could be obtained.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

In this case, the Board finds that the presumption of 
prejudice is rebutted.  Notice regarding the test criteria to 
be used in evaluating the veteran's coronary artery 
disability was provided in a September 2006 statement of the 
case.  The veteran's representatives subsequently provided 
additional medical evidence in support of the claim and 
argument that addressed the criteria and how the veteran's 
disability met the criteria for a higher rating.  
Furthermore, in May 2005, a VA medical examiner noted the 
veteran's report of the impact of his disability on his 
occupation and daily activities.  Therefore, the Board 
concludes that the veteran had actual knowledge of the 
requirements and that a reasonable person would understand 
based on the notices provided by VA what was needed in this 
case.  


VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
has not obtained all relevant, identified, and available 
evidence.  The veteran stated in a March 2005 VA examination 
that he had undergone a stress test one month earlier that is 
not of record.  In his November 2006 substantive appeal, the 
veteran stated that he had undergone a coronary artery bypass 
graft.  The date is not clear but the context of the 
veteran's statement indicates the surgery was in 2006 or 
later.  No records of these procedures have been obtained.  
Nevertheless, as the Board finds that the existing evidence 
of record is sufficient to warrant the highest rating 
available, the absence of these relevant records are not 
prejudicial to the veteran and requests for additional 
records are not necessary to decide the claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The veteran served in the U.S. Navy.  In his latter period of 
service, he served as a chaplain.  He contends that his 
coronary artery disease is more severe than is contemplated 
by the current rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

In a November 2002 rating decision, the RO granted service 
connection for coronary artery disease and assigned staged 
ratings.  The RO noted that the disability may be subject to 
improvement and the condition was therefore subject to a 
future review examination.  See 38 C.F.R. § 3.327(b).  The 
routine future examination was conducted on May 31, 2005.  
The RO then issued a rating decision in October 2005 which 
continued the 60 percent evaluation.  

A 60 percent evaluation for coronary artery disease is 
warranted for more than one episode of acute congestive heart 
failure in the past year; or where a workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent. A 100 percent evaluation is warranted for 
chronic congestive heart failure; or where a workload of 3 
METs or less results in dyspnea, fatigue, angina, dizziness, 
or syncope; or where there is left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (2007).

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2 (2007).  METs testing is also not required when the 
left ventricular ejection fraction has been measured and is 
less than 50 percent, when chronic congestive hear failure is 
present or there has been more than one episode of congestive 
heart failure within the past year, or when a 100 percent 
evaluation can be assigned on another basis.  38 C.F.R. 
§ 4.104 (b).  

The Board notes that the veteran also has service-connected 
pulmonary fibrosis secondary to asbestos exposure, rated as 
30 percent disabling since 2001.  

In March 2002, a VA examiner noted that he performed an 
annual examination and noted the veteran's reports of dyspnea 
on exertion when making a bed or taking a shower which was 
somewhat improved since the previous examination.  The 
veteran also reported chest pain on exertion or when under 
stress that resolved with the use of nitroglycerin.  There 
was no clubbing, cyanosis, or edema of the extremities.  The 
examiner referred to a recent adenosine thallium examination 
with results pending, but the results of the test are not of 
record.  The veteran reported that he walked daily, used a 
treadmill, performed weight exercises for the legs and arms, 
and used a stationary bicycle three times per week.  The 
examiner noted that the left ventricular systolic function 
was normal with an ejection fraction of 60 percent at the 
time of a heart catheterization in December 1996.  There are 
no subsequent annual examinations or any outpatient treatment 
records from 2003 to 2005 in the file.  

In May 2005, a VA examiner noted that the veteran had 
previously been diagnosed with a left bundle branch block and 
residuals of rheumatic heart disease manifested as a systolic 
murmur.  The veteran had not experienced a myocardial 
infarction but had undergone cardiac catheterization.  The 
examiner noted that the veteran had constant episodes of 
congestive heart failure with edema in the legs since the 
1990s.  The examiner noted the following symptoms reported by 
the veteran that were signs of congestive heart failure: 
angina four days per week; shortness of breath ten times per 
day, fatigue on exertion twenty times per day; constant ankle 
edema; and jugular venous distension.  

A concurrent echocardiogram showed normal ventricular 
systolic function with a 55 percent ejection fraction, mild 
tricuspid regurgitation, moderate left ventricular 
hypertrophy, and mild pulmonary hypertension.  The examiner 
noted the veteran's report that he had undergone an exercise 
test to determine his MET level one month earlier but was not 
sure of the results.  The examiner determined that another 
test was medically contraindicated, and therefore, an 
estimate was appropriate.  As the veteran reported shortness 
of breath while taking a shower, the examiner assigned an 
estimate of 2 METs.  The examiner diagnosed congestive heart 
failure.  

The examiner noted that the veteran had pursued his ministry 
duties in the civilian community after retiring from service.  
He noted that the veteran could no longer preach or perform 
public speaking, conduct emotionally charged counseling, or 
perform weddings.  At home, the veteran was unable to perform 
some household cleaning chores such as vacuuming and took 
longer than normal to dress.  The examiner did not comment 
whether the veteran's limitations were also the result of his 
pulmonary disease.  

In several addenda to his report, the examiner discussed the 
inconsistency in the severity of the veteran's heart disease 
as shown by the measured ejection fraction of 55 percent and 
the estimated metabolic equivalent.  He noted that the 
veteran had significant problems with chest pain and dyspnea 
with exertion and that his disease was so severe that an 
exercise test would be dangerous.  However, he also stated 
that the estimated MET was based on subjective information 
and that the left ventricular ejection fraction was objective 
and a more accurate measure of the veteran's heart failure.  
He stated that the 55 percent ejection fraction showed that 
the veteran did not have severe heart dysfunction. 

In May 2007, the veteran submitted a medical examination 
report from a private physician who addressed the veteran's 
symptoms of shortness of breath and pulmonary fibrosis.  He 
noted the veteran's reports of increasing shortness of breath 
and cough.  The veteran was not experiencing chest pain or 
palpitations but did have angina-like symptoms that required 
the use of nitroglycerin.  The veteran used oxygen on a near-
continuous basis and a concurrent pulmonary function test 
showed declining pulmonary capacity.  On examination, the 
physician noted a regular heart rate and no edema but did not 
provide any further assessment of the veteran's 
cardiovascular disease.  

The Board concludes that an increased rating of 100 percent 
is warranted for the entire period of time covered by this 
appeal.  The criteria for a 100 percent rating are met if any 
one of three factors is present.  The Board acknowledges that 
the examiner in May 2005 noted and explained conflicting 
indicators of the level of coronary disability.  The examiner 
explained that the left ventricular ejection fraction of 55 
percent was the most objective indicator and supported his 
conclusion that the veteran did not have severe heart 
dysfunction. This measurement does not establish a 100 
percent disability. However, the examiner did not 
categorically discount the other factors.  

He clearly diagnosed congestive heart failure and noted 
several symptoms such as very frequent episodes of dyspnea, 
angina, and fatigue.  He also observed ankle edema although 
that symptom was not noted in the most recent pulmonary 
examination in 2007.  From this episodic pattern and more 
specifically from shortness of breath under the low level of 
exertion of taking a shower, the examiner estimated that the 
veteran's metabolic equivalent was less than 3 METs.  
Although subjective, the estimate was necessary because the 
examiner concluded that any exercise test would be dangerous, 
an assessment that does indicate a severe level of 
disability.  Furthermore, the examiner noted that the 
veteran's heart disease precluded performance of the most 
basic duties of a minister: public speaking, counseling, and 
the performance of routine religious ceremonies.  Neither the 
examiner in 2005 nor the physician in 2007 differentiated the 
impact of the veteran's heart disease from the impact of his 
pulmonary disease.  Both are service-connected and the issue 
of an increased rating for declining pulmonary performance is 
not before the Board.  

Because there are some factors such as estimated metabolic 
equivalent and frequent episodes of symptoms indicative of 
chronic congestive heart failure that impose a significant 
impact on the veteran's occupation, the Board concludes that 
there is a question whether a 60 or 100 percent rating is 
most representative of the veteran's level of disability.  
Applying the "benefit of the doubt" rule in this case, the 
Board will grant the increased rating.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating of 100 percent, is granted, subject to 
the legal criteria governing the payment of monetary 
benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


